Name: 1999/388/EC: Council Decision of 7 June 1999 appointing German members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 1999-06-12

 Avis juridique important|31999D03881999/388/EC: Council Decision of 7 June 1999 appointing German members and alternate members of the Committee of the Regions Official Journal L 147 , 12/06/1999 P. 0025 - 0025COUNCIL DECISIONof 7 June 1999appointing German members and alternate members of the Committee of the Regions(1999/388/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to Council Decision 98/110/EC of 26 January 1998(1), appointing the members and alternate members of the Committee of the Regions,Whereas seats as members and alternate members of the Committee have become vacant following the resignation of Mr Ruppert von Plottnitz and Mr Uwe DÃ ¶ring, members, and Ms Irmgard von Rottenburg, Mr Jost de Jager, Ms Kristiane Weber and Mr GÃ ¼nter Niederbremer, alternate members, notified to the Council on 25 May 1999, 25 January 1999, 15 February 1999, 28 May 1999, 26 May 1999 and 25 May 1999 respectively;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleThe following shall be appointed(a) full members of the Committee of the Regions: Mr Franz Josef Jung and Ms Ulrike Rodust to replace Mr Ruppert von Plottnitz and Mr Uwe DÃ ¶ring;(b) alternate members of the Committee of the Regions: Mr Dirk Brouer, Mr Peter Lehnert, Mr Klaus Peter MÃ ¶ller and Mr Klaus Wedemeier to replace Ms Irmgard von Rottenburg, Mr Jost de Jager, Ms Kristiane Weber-Hassemer and Mr GÃ ¼nter Niederbremer respectively for the remainder of their term of office, i.e. until 25 January 2002.Done at Luxembourg, 7 June 1999.For the CouncilThe PresidentE. BULMAHN(1) OJ L 28, 4.2.1998, p. 19.